I
An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

: AND CASUALTY COMPANY,

Appellant,
vs.

ASHLEY NEYRINCK, AN
INDIVIDUAL,

I‘m—Rasﬂndent.

 

 

I
3
AMERICAN NATIONAL PROPERTY !
AMERICAN NATIONAL PROPERTY
) AND CASUALTY COMPANY,
l 3 Appellant,
{- vs.
: ASHLEY NEYRINCK, AN _
5 INDIVIDUAL,
E

(—~————_-——.—.n

Resggndent.

 

 

ORDER DISMI SSIN G APPEALS
Pursuant to the stipulation of ' the parties, and cause
appearing, these consolidated appeals are dismissed. The parties shall
bear their own costs and attorney fees. NRAP 4203).
It is so ORDERED.

 

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMN

 

cc: Hon. Kenneth C. Cory, District Judge
Hutchison & Steffen, LLC
Law Ofﬁces of Steven M. Burris, LLC
Eighth District Court Clerk

 

ESUPHEME COURT
m:
MEvAuA

CLERK’S ORDER

 we war owz